Case 3:18-cr-00356-S Document 132 Filed 12/27/19 Page1lofi PagelD 746

United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
UNITED STATES OF AMERICA §
§
v, § CRIM, ACTION NO. 3:18-CR-0356-S
§
THOMAS SELGAS (01) §
MICHELLE SELGAS (02) §
JOHN GREEN (03) §

ORDER

This Order addresses Defendant John Green Motion in Limine [ECF No. 113]. For the
reasons stated at the December 19, 2019 Pretrial Conference, the Court denies the Motion as to the
request for a severance, but grants the Motion as to: (1) the mention of or reference to Green’s
political record, his political views or party, or his position in politics: (2) the mention of the United
States Constitution or constitutional beliefs as they relate directly to this case on the issue of
taxation; and (3) the information regarding firearms or Second Amendment. See ECF No. 113 at
1-3. If the Government decides to introduce evidence on any of these topics, the Government is
instructed to first approach the bench, with appropriate briefing prepared, and ask for a ruling on
the admissibility of such matters.

SO ORDERED.

SIGNED December 272019.

 

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 
